UNITED STATES COURT OF APPEALS
                               FIFTH CIRCUIT

                               _________________

                                  No. 97-30777

                               (Summary Calendar)
                                _________________


            HIEU NGOC NGUYEN,


                                     Petitioner-Appellant,

            versus


            UNITED STATES DEPARTMENT OF JUSTICE;
            IMMIGRATION AND NATURALIZATION SERVICE,


                                     Respondents-Appellees.



            Appeal from the United States District Court
                for the Western District of Louisiana
                             (96-CV-1106)


                                 March 25, 1998

Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*
     Hieu   Ngoc     Nguyen,    Immigration   and   Naturalization   Service

(“INS”) detainee #23687, appeals the district court’s judgment

denying his petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241.     Nguyen argues that under 8 U.S.C. § 1252(c), which

was in effect when he was found to be deportable, he could be


     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
incarcerated for only six months without being deported or released

on bond.   He further argues that the Antiterrorism and Effective

Death Penalty Act and the Illegal Immigration Reform and Immigrant

Responsibility Act (“IIRIRA”) should not be applied retroactively

to his case.   He also argues that if the IIRIRA Transition Period

Custody Rules are applied to him, he is entitled to be released on

bond because he is not a danger to the community and he is likely

to appear at any future immigration proceedings.    Under 8 U.S.C.

§ 1252(g), as amended by IIRIRA, we lack jurisdiction to review

Nguyen’s appeal.   See 8 U.S.C. § 1252(g).   We accordingly dismiss

Nguyen’s appeal for lack of jurisdiction.

     APPEAL DISMISSED.




                                -2-